DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for manufacturing a wing box for aircraft, comprising the steps of: 
a1) arranging, on a curing surface, a first panel, in a composite material, comprising a skin having a first side and a plurality of stringers that extend parallel to a longitudinal direction;
a2) providing a plurality of ribs, in non-polymerized composite material, each rib comprising a plate, a first pair of flanges and a second pair of flanges, each pair of flanges being arranged at opposite ends of said plate;
a3) providing at least one tool, each tool having a first lateral surface and a second lateral surface, opposite to the first lateral surface, and comprising a central part, a bottom part and a top part, wherein the central part of each tool is interposed between said bottom part and said top part of each tool and may be pulled out in a transverse direction;
b) alternately arranging a rib on said first side of the first panel along the transverse direction, by placing the first pair of flanges on said first side of the first 
c) arranging a second panel, in a composite material, comprising a skin, having a first side, and a plurality of stringers that extend along a longitudinal direction, by putting said second panel in contact with the second pair of flanges of each rib;
d) pulling out the central part of each tool along the transverse direction and subsequently removing the top part and the bottom part of each tool; and
e) having the first panel, the second panel, and each rib undergo a curing process in autoclave with vacuum bag, according to a specific pressure and temperature cycle, for curing the non-polymerized components.

Klug (US 1394558) and Van Tooren (US 2018/0063895) teach a method for manufacturing a wing box for aircraft, comprising the steps of: arranging, on a curing surface, a first panel, in a composite material, comprising a skin having a first side and a plurality of stringers that extend parallel to a longitudinal direction; providing a plurality of ribs, in non-polymerized composite material, each rib comprising a plate, a first pair of flanges and a second pair of flanges, each pair of flanges being arranged at opposite ends of said plate. The references do not teach providing at least one tool, each tool having a first lateral surface and a second lateral surface, opposite to the first lateral surface, and comprising a central part, a bottom part and a top part, wherein the central part of each tool is interposed between said bottom part and said top part of each tool and may be pulled out in a transverse direction; alternately arranging a rib on said first side of the first panel along the transverse direction, by placing the first pair of flanges 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.